ORDER

Tsoucalas, Senior Judge:
This matter comes before the Court pursuant to the decision of the Court of Appeals for the Federal Circuit (“CAFC”) in Shinyei Corp. of Am. v. United States, 355 F.3d 1297 (Fed. Cir. 2004), and the CAFC mandate of March 12, 2004, reversing and remanding the judgment of the Court in Shinyei Corp. of Am. v. United States, 27 CIT _, _, 248 F. Supp. 2d 1350.
The CAFC held that this Court erred in granting defendant’s motion to dismiss the action pursuant to USCIT R. 12(b)(1). Accordingly, it is hereby
ORDERED that plaintiff proceed with the merits of the case consistent with the CAFC’s opinion.